 1                                     UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3
                                                               Case No. 2:15-cv-00884-JAD-NJK
 4   Lausteveion Johnson,
                                                           Order to Produce Lausteveion Johnson
 5                        Plaintiff,                                      #82138
 6            v.
 7   Luis Lopez, et al,
 8                        Defendants.
 9
        TO:         MONICA NAVARRO, NEVADA DEPARTMENT OF CORRECTIONS;
10      TO:         RENEE BAKER, WARDEN, LOVELOCK CORRECTIONAL CENTER,
11                  LOVELOCK, NEVADA;
                    UNITED STATES MARSHAL FOR THE DISTRICT OF NEVADA
12                  AND ANY OTHER UNITED STATES MARSHAL
13
            THE COURT HEREBY FINDS that Lausteveion Johnson #82138, is presently in
14
     custody of the Nevada Department of Corrections, located at Lovelock Correctional Center,
15
     Lovelock, Nevada.
16
            IT IS HEREBY ORDERED that the Warden of Lovelock Correctional Center, or his
17
     designee, shall transport and produce Lausteveion Johnson #82138, to the Lloyd D. George
18
     United States Courthouse, 333 Las Vegas Boulevard, South, in Las Vegas, Nevada, on Friday,
19
     January 17, 2020, at the hour of 8:45 AM, in LV Courtroom 6D to attend a hearing in the
20
     instant matter, and arrange for his appearance on said date as ordered and directed by the Court
21
     entitled above, until Lausteveion Johnson #82138, is released and discharged by the said
22
     Court; and that Lausteveion Johnson #82138, shall thereafter be returned to the custody of the
23
     Warden, Lovelock Correctional Center, Lovelock, Nevada, under safe and secure conduct.
24
            DATED this 9th day of December, 2019.
25
26                                                       __________________________________
27
                                                         UNITED STATES DISTRICT JUDGE
28
